Order entered February 12, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01751-CV

             UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellants

                                              V.

          REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02875-A

                                          ORDER
       We GRANT appellants’ February 7, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than February 14, 2014.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE